Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Information Disclosure Statement
The information disclosure statements filed 01/10/2022, 10/27/2021, 03/30/2021, 03/11/2020, 03/11/2020 were considered to the best of the Examiner’s ability within the time provided and translations available.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the brush is configured for linear reciprocal movement” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
No structure is recited within the claims nor the specification.  The present claims are drawn to a structure and with no structure recited in the claims nor specification it appears claim 4 given its broadest reasonable interpretation in view of the specification is solely a functional limitation.
Claim 1 recites “a cleaning device to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position” claim 1 is related to an apparatus. However this functional limitation does not indicate a corresponding structure.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 recites the “brush is configured for linear reciprocal movement when the cleaning device is positioned in the cleaning position.”
The claims nor specification recite a structure to carry out this functional limitation thus it is unclear how to examine this claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structure that carries out the functional limitation of claim 4 as recited above.  The metes and bounds of claim 4 are unclear as to what structure Applicant is referring to and thus how Examiner is to examine claim 4. 
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 

When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663.

Claim 1 recites the limitation "the glass substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a cleaning device to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position” claim 1 is related to an apparatus. The “when the elongated engagement surface is positioned in the cleaning position”  A cleaning position is not a clearly defined structure and “to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position” is a functional limitation.  The limitation does not indicate structural limitations to assist in defining thus it is unclear as to what structure is being claimed.
The term “resilient” in claim 8 is a relative term which renders the claim indefinite. The term “resilient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates an example of the material such as “polymeric material” .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 3592370 A).
Regarding claim 1, Boardman discloses a glass manufacturing apparatus [0006] comprising:
Finger elements (43 or 44), or elongated engagement surfaces, secured to support (45) which is pivotally mounted on arm (46- corresponding to arm 33) (Fig 8, see also Figs 3 and 4, Col 6; lines 1-5).  
Boardman discloses the finger elements are pivotally mounted (Col 6; lines 1-5, at least Fig 8) thus capable of being rotated through a rotation angle between what is considered a scoring position and what may be considered a cleaning position.
“a rotation between a scoring position and a cleaning position” are not structurally defined however; the claims are related to an apparatus and this limitation is only functional.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim
Thus Boardman discloses the structural limitations capable of being rotated through what is considered a scoring position and a cleaning position.
Boardman discloses a scoring device (47) capable of creating a score in a glass substrate when the elongated engagement surface is positioned in what is considered the scoring position (Fig 9, Col 6; lines 6-15).
Boardman fails to explicitly disclose a cleaning device to clean the elongated engagement surface when the elongated engagement surface is positioned in the cleaning position however;
Boardman discloses cleaning devices such as air jets or brushes may be provided to clean the periphery of the roller (16) of glass particles that may adhereto (Col 3; lines 45-49).
 MPEP 2144.04 states:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Boardman discloses the claimed invention except for the cleaning device capabilities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cleaning device, since it have been held that a mere rearrangement of element without 
Regarding claim 3, Boardman discloses the cleaning device comprises a brush (Col 3; lines 45-49).
Regarding claim 4, as indicated above, claim 4 is unclear because there is no corresponding structure in the claims or specification.
wherein the brush is configured for linear reciprocal movement when the cleaning device is positioned in the cleaning position.
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Boardman discloses the claimed invention except for the cleaning device being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the cleaning device, such as a brush or air jet, adjustable for the purpose of removing glass particles(Col 3; lines 45-49). 
Regarding claim 5, Broadman fails to disclose the brush comprises an elongated brush including an elongated length that is greater than or equal to an elongated length of the elongated engagement surface.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Broadman discloses the claimed invention except for the brush length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the brush since such a modification would involve only a mere change in size of a 
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Absent any unexpected results it would be obvious to one of ordinary skill in the art as explained above.
Regarding claim 7, Finger elements (43), or elongated engagement surfaces, comprising the elongated engagement surface (44).
Regarding claim 8, the elongated member (43) comprises elongated engagement surfaces (44) which may be rubber (Col 6; lines 1-5) which is considered a resilient material. 
Regarding claim 9, the elongated member comprises a first elongated member and a second elongated member spaced a distance from the first elongated member (43) See Fig 8-9.
Regarding claim 10, as seen in Fig 8, there is no inhibiting structure via the pivot pin between 45 and 46. There is also an angled corner, not a 90 degree corner on structure (46) thus allowing rotation beyond a 90 degree rotation in the structure of Fig. 8.
the rotation angle appears to be within a range of from 90 degrees to 270 degrees.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed
range anticipated if the prior art range discloses the claimed range with “sufficient specificity”

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadman as applied to claim 1 above, and further in view of Brackley et al. (US 20120210842) referred to as Brackley herein after.
Regarding claim 2, Broadman discloses a glass apparatus with a scoring tool (for example 47) however fails to disclose a scoring wheel.
Brackley discloses a glass manufacturing apparatus [0006] comprising: a scoring device (22) capable of creating a vent (13), or score, in a glass substrate.
It would be obvious to one of ordinary skill in the art at the time of the invention to use a scoring wheel as taught by Brackley in the device of Broadman because it has been held that simple substitution of one known element (a scoring wheel for scoring glass) for another (scoring device of Broadman) to obtain predictable results of scoring glass.
Regarding claim 6, Broadman discloses air jets.  Broadman fails to disclose vacuum devices.
Brackley discloses a vacuum device supplied to the glass apparatus for collecting glass particles dislodged from the scoring and separating [0094].
It would be obvious to one of ordinary skill in the art to provide a vacuum to the device of Broadman with the motivation of collecting glass particles as taught by Brackley.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741